         Case 3:18-md-02843-VC Document 390 Filed 03/10/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA



  IN RE: FACEBOOK, INC. CONSUMER                   MDL No. 2843

  PRIVACY USER PROFILE LITIGATION                 Case No. 18-md-02843-VC

  This document relates to:                       PRETRIAL ORDER 37: REFERRAL
                                                  TO MAGISTRATE JUDGE FOR
  ALL ACTIONS                                     DISCOVERY


       Pursuant to Local Rule 72-1, this case is referred for all discovery purposes to Magistrate
Judge Jacqueline Scott Corley. All discovery disputes currently pending will be handled by
Judge Corley.
       A further case management conference before Judge Chhabria is set for June 4, 2020 at
2:00 p.m. A joint case management statement is due seven days prior.
       IT IS SO ORDERED.

Dated: March 10, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
